Citation Nr: 0116383	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.  Service records show that he was awarded the Purple 
Heart.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (the RO) which denied entitlement 
to an increased rating for the generalized anxiety disorder.    



FINDING OF FACT

The service-connected generalized anxiety disorder is 
principally manifested by occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as excessive anxiety and worry, irritability, sleep 
impairment, and difficulty in establishing effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for 
generalized anxiety disorder have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Increased Ratings- In General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Generalized anxiety disorders are rated by applying the 
criteria in 38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).  
The Board observes in passing that the regulations pertaining 
to mental disorders were revised effective November 7, 1996.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  Since the veteran's 
claim for an increased rating was filed in September 1999, 
only the current regulations may be applied.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).   

Diagnostic Code 9400

The provisions of Diagnostic Code 9400 read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9400 
(2000).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See 38 C.F.R. § 4.130.  

Line of duty - willful misconduct 

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  With respect to alcohol 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

The VA Office of General Counsel held in a precedential 
opinion that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, precludes service connection for a 
disability resulting from alcohol or drug abuse on the basis 
of the disabilities incurrence or aggravation in service or 
of a death resulting from such a disability.  The VA General 
Counsel further held, however, that the amendments made by 
section 8052 do not preclude eligibility based on a 
disability, or death resulting from such a disability, 
secondarily service-connected under 38 C.F.R. § 3.310(a).  
See VAOPGPREC 2-98 (February 10, 1998); see also VAOPGPREC 7- 
99 (June 9, 1999). 

The U. S. Court of Appeals for the Federal Circuit Court 
recently held that 38 U.S.C.A. § 1110, when read in light of 
its legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368 (Fed. Cir. 2001). 

Duty to Assist

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A) (hereinafter VCAA).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

Service connection for generalized anxiety disorder was 
established in July 1968.  A 10 percent evaluation was 
assigned from October 1, 1967.  In November 1988, a 30 
percent evaluation was assigned effective August 1, 1988.  

A November 1990 VA examination report reflects a diagnosis of 
alcohol dependence and generalized anxiety reaction.  The 
report indicates that the veteran's symptoms included having 
a "short fuse" over trivial matters which got the veteran 
into fights with his co-workers, friends, and family members.  
The veteran reported having generalized nervousness which was 
demonstrated by trembling, muscle tension, restlessness, easy 
fatigability, palpitations, sweating, dry mouth, exaggerated 
startle response, insomnia and irritability.  The veteran 
reported that these symptoms were reduced greatly by 
drinking.  The examiner indicated that the veteran fit the 
criteria for alcohol dependence and generalized anxiety 
disorder.  The examiner indicated that it seemed that the 
veteran's drinking was secondary to the anxiety disorder as 
it reduced many of his symptoms.  His GAF score was 80.  

A September 1999 VA psychiatric examination report indicates 
that the examiner reviewed the veteran's claims folder.  The 
veteran denied any past psychiatric treatments or 
hospitalizations.  It was noted that he received two DWI's, 
one in 1993 and one in April 1999.  He lost his license at 
the time of the April 1999 arrest and conviction.  The 
veteran stated that he was currently enrolled in a mental 
health program three nights per week for the next several 
months to try to get his license back.  The veteran reported 
that alcohol was not really a problem.  He stated that he was 
a daily drinker and drank more than a 6-pack per day.  He 
lost his Post Office job in September 1999; he had been 
working for the post office since 1990.  The veteran stated 
that he lost his job "mostly secondary" to back problems.  
The veteran reported that his attitude and irritability were 
a problem at work.  He stated that there was a complaint file 
three inches high that fellow employees and customers had 
filed against him.  The veteran reported that his symptoms 
included irritability, increased startle, and many problems 
due to thinking about the past.  Specifically, he indicated 
that he spent a lot of time thinking about his experiences in 
Vietnam.  He had nightmares 1-2 times a week, which were 
about Vietnam.  He had trouble watching any movies about war 
because they reminded him of his time in Vietnam. Although 
there was a notation in his medical records stating that his 
sleep was pretty good, the veteran stated that he had 
problems getting to sleep as well as staying asleep.  When 
asked what it was that he thinks was keeping him from 
sleeping, he stated that it was worries about the current 
stressors in his life as well as about the past.  

It was noted that the veteran had been divorced for 10 years 
and has not had a recent successful relationship with another 
woman.  When asked how he got along with his two children, he 
stated that sometimes it was okay, but there were problems 
and there were times when they would not speak to him for 
several months at a time.  The veteran indicated that the 
problems were "probably all verbal," he was never 
physically violent.  He denied any drinking on the job and 
stated that he even has a letter from his supervisor stating 
that alcohol was not the reason he lost his job; he did not 
have this letter with him.  The veteran reported that he 
lived with his mother who was 79 years old.  The veteran 
indicated that he spent time reading and taking care of the 
house.  He used to hunt and fish, but he does not do this any 
more.  

Mental status examination revealed that the veteran was 
neatly and casually dressed.  He had slight psychomotor 
agitation with increased hand movements.  It was noted that 
there was a strong odor of alcohol in the room when the 
examiner was talking to him, as well as in the room after he 
left.  The veteran described his mood as down.  Other times, 
he described his mood as irritable.  His affect was reactive 
and fairly bright.  There was no evidence of thought 
disorder.  He denied any visual or auditory hallucinations.  
There was no loosening of associations or tangentiality.  His 
insight into everything, except for his alcohol problem, 
appeared intact.  His judgment, except for things surrounding 
alcohol, appeared intact.  He was oriented to person, place 
and time.  His abstractions were quite concrete, but within 
normal limits.

The examiner reviewed the veteran's symptoms for generalized 
anxiety disorder and indicated that the veteran clearly has 
excessive anxiety and worry.  The examiner stated that the 
veteran's worry and anxiety surrounded a large number of 
events and activities.  It was noted that the veteran found 
it very difficult to control this worry.  He described a 
feeling of being keyed up, being easily fatigued, significant 
irritability and sleep disturbance.  The examiner stated that 
the veteran's worry was not confined to features of another 
Axis I disorder.  It caused significant distress and 
impairment.  It was not due totally to a physiological effect 
of a substance, although it was very much aggravated by his 
dependence, use and withdrawal from alcohol. 

The examiner indicated that the veteran was competent to 
manage his own affairs.  The examiner noted that since the 
last exam, the veteran's alcohol dependence had worsened, 
regardless of whether his daily intake had changed.  The 
veteran was in very significant denial about the effect of 
his alcohol use.  He continued to not meet criteria for post 
traumatic stress disorder.  The Axis I diagnoses were 
generalized anxiety disorder and alcohol dependence.  

The examiner indicated that the veteran's GAF score was 60.  
The examiner stated that the decline in the veteran's GAF 
score was clearly due to his alcohol use and at this time, it 
was impossible to state that his anxiety disorder was worse.  
The examiner noted that if the veteran recognized that he had 
an alcohol problem and if he sought treatment for it, the 
examiner expected that the veteran's anxiety disorder to get 
better.  However, it was likely that he would need to abstain 
from alcohol for greater than one year before he noted 
significant improvement in his symptoms of irritability, 
worry, or anxiety.  

At the hearing before the RO in November 2000, the veteran 
indicated that he drank alcohol as self-medication.  [Hearing 
Transcript, page 1].  The veteran indicated that he had a lot 
of acquaintances, but no close friends.  [page 2].  He stated 
that his mother was his close friend.  [page 2].  The veteran 
indicated that he had nightmares and flashbacks of incidents 
in Vietnam.  [page 3].  The veteran stated that he was 
unemployed primarily due to his back disability; he has not 
attempted to obtain other employment since because of 
doctor's orders.  [page 5].  His daily activities include 
caring for his elderly mother and household chores, shopping 
and laundry.  [page 5].  

Analysis

Initial Matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  There is sufficient evidence 
of record with which the Board may make an informed decision.  
The Board has not identified any pertinent evidence, which is 
not currently of record, and the veteran has not pointed to 
any such evidence.  The Board notes that the veteran did not 
identify any pertinent treatment records; he stated that he 
was not receiving treatment.  He was afforded a VA 
examination in September 1999.  The veteran was afforded a 
hearing before the RO in November 2000.    

The Board further observes that in the April 2000 statement 
of the case and the December 2000 supplemental statement of 
the case, the veteran was informed of the pertinent law and 
regulations and was notified of the evidence needed to be 
shown in order for his claim to be granted.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this claim.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria, which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  


Discussion

The RO has assigned a 30 percent evaluation to the veteran's 
service-connected generalized anxiety disorder under the 
provisions of Diagnostic Code 9400 [generalized anxiety 
disorder].      

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected 
generalized anxiety disorder is most consistent with the 
application of 38 C.F.R. § 4.130, Diagnostic Code 9400 
[generalized anxiety disorder].  The veteran's symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 9400. That diagnostic code is the most 
appropriate  

In applying the law to the existing facts, the Board finds 
that the probative and persuasive evidence of record supports 
the assignment of a 50 percent rating for the generalized 
anxiety disorder under Diagnostic Code 9400.  The evidence of 
record demonstrates that the veteran's service-connected 
generalized anxiety disorder causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of mood, excessive worry and 
anxiety, irritability, and sleep impairment.  The evidence of 
record shows that the veteran has difficulty in establishing 
effective work and social relationships due to the 
generalized anxiety disorder.  

There is probative evidence that the veteran has significant 
impairment due to symptoms of the generalized anxiety 
disorder.  The September 1999 VA examination report indicates 
that the examiner concluded that the veteran was 
significantly impaired due to excessive worry and anxiety.  
The examiner indicated that the veteran's worry and anxiety 
surrounded a large number of the veteran's events and 
activities.  The examiner stated that the veteran had 
difficulty controlling the excessive worry and anxiety.    

The Board also points out that the veteran described having 
reduced reliability and productivity at work and difficulty 
due to his symptoms of the generalized anxiety disorder.  At 
the September 1999 VA examination, the veteran reported that 
he had a problem with irritability at work and many 
complaints had been filed against him.  A November 1990 VA 
examination report indicates that the veteran's symptoms 
included having a "short fuse" over trivial matters which 
got the veteran into fights with his co-workers, friends, and 
family members. 

The evidence of record further shows that the veteran has 
difficulty establishing effective work or social 
relationships.  The record shows that the veteran has been 
divorced for ten years.  He did not have a recent successful 
relationship with a woman.  He lived with his mother.  The 
veteran had two children.  He indicated that his relationship 
with his children was sometimes good and sometimes, he had 
"problems" with the relationship and they would not talk to 
him for months.  The veteran stated that he had many 
acquaintances, but his only close friend was his mother.

The Board also points out that the record shows that the 
veteran's most recent GAF score supports the finding that the 
veteran has occupational and social impairment with reduced 
reliability and productivity due to the generalized anxiety 
symptoms and difficulty establishing effective work and 
social relationships.  The September 1999 VA examination 
report indicates that the veteran's GAF score was 60.  GAF 
scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter, supra; 
Richard, supra.  

The Board acknowledges that the VA examiner indicated that 
the decline in the veteran's GAF score was clearly due to his 
alcohol abuse.  However, the Board points out that there is 
clear medical evidence that the veteran's alcohol abuse is 
caused by and is secondary to the service-connected 
generalized anxiety disorder.  The November 1990 VA 
examination report indicates that the examiner stated that 
the veteran's drinking was secondary to his anxiety disorder 
as it reduced many of his symptoms.  At the hearing before 
the RO, the veteran himself indicated that he drank as self-
medication.  [Page 1].  Thus, the Board finds that the 
medical evidence establishes that the veteran's alcohol 
dependence is due to the service-connected generalized 
anxiety disorder.  

The U. S. Court of Appeals for the Federal Circuit Court 
recently held that 38 U.S.C.A. § 1110, when read in light of 
its legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a non-
willful misconduct service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal 
Circuit indicated that the language of 38 U.S.C.A. § 1110 
seems only to permit compensation where there is a casual 
relationship between a service-connected disability and an 
alcohol or drug abuse disability.  Id.  

In the present case, the Board finds that since the evidence 
shows that the veteran's alcohol abuse is caused by the 
service-connected generalized anxiety disorder, the increased 
severity of the alcohol abuse can be used as evidence of the 
worsening of the veteran's generalized anxiety disorder.  
Thus, the Board finds that the decline of the veteran's GAF 
score, which was due to increased severity of the veteran's 
alcohol abuse, can be considered when evaluating the severity 
of the service-connected generalized anxiety disorder.  
    
Thus, the Board finds that a 50 percent disability evaluation 
under Diagnostic Code 9400 is warranted, since the evidence 
shows that the service-connected generalized anxiety disorder 
causes occupational and social impairment with reduced 
reliability and productivity due to the symptoms of the 
generalized anxiety disorder and difficulty in establishing 
effective work and social relationships.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.     

The Board has considered whether a 70 percent disability 
rating is warranted for the generalized anxiety disorder 
under Diagnostic Code 9400.  After review of the evidence, 
the Board finds that the criteria for a 70 percent rating 
have not been met.  There is no evidence of suicidal 
ideation, obsessional rituals, which interfered with routine 
activities, or illogical, obscure or irrelevant speech.  
There is no evidence of near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control or 
spatial disorientation.  There is no evidence that the 
veteran neglected his personal appearance and hygiene.  Upon 
examination in September 1999, the veteran was neatly and 
casually dressed.  There is evidence that the veteran was 
irritable but there is no evidence that the veteran was 
violent.  There is no evidence of an inability to establish 
or maintain effective relationships, although the veteran 
does have difficulty establishing effective relationships.  
The veteran lived with his mother and he described the 
relationship as close.  The veteran reported that he was able 
to take care of the household chores, shopping and laundry 
and he was able to care for his elderly mother.  Thus, the 
preponderance of the evidence is against the assignment of a 
70 percent evaluation under Diagnostic Code 9400.    

In summary, for the reasons and bases expressed above, the 
Board finds that the evidence supports the assignment of a 50 
percent disability evaluation for the veteran's generalized 
anxiety reaction under the Diagnostic Code 9400.  Thus, the 
claim is granted to that extent. 




ORDER

Entitlement to a 50 percent disability evaluation for 
generalized anxiety disorder is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  



		
R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

